SOMMERVILLE, J.
On motion to dismiss appeal. Relator and appellee moves to dismiss the appeal taken by respondent on the ground that, after the judgment appealed from had been rendered, respondent had acquiesced in the judgment by filing a certain motion in the district court.
[1] Appellee is in error. The motion was a plea to the jurisdiction of the district court, in which it was alleged that the case was within the jurisdiction of the juvenile court, and it was filed before the case was tried dr judgment was rendered.
*321The motion to dismiss the appeal is overruled.